DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 4-17 and 19  is/are rejected under 35 U.S.C. 103 as being unpatentable over Gerber. (US 2013/0335467)
With respect to claim 1, Gerber teaches a processing device (printing system 100) comprising: a first reception portion (tray identifier reader 138, par. 69) configured to receive, from a platen identification information portion (tray portion containing identifier) provided on a platen (tray 200, par. 56), platen identification information (identifier 230, par. 57) that identifies the platen, the platen being used in a printer (printer system 170, par. 43) and in a related device (pre-treatment station 160, par. 43) that is at least one of a pretreatment device and a post-treatment device; and a first processing portion (system controller 105, par. 74) configured to perform processing in one of the printer and the related device, on the basis of the platen identification information received by the first reception portion, wherein the first reception portion receives the platen identification information that is associated with at least one of print content in the printer and processing content in the related device, and the first processing portion performs the processing content associated with the platen identification information, the processing device further comprises: a second reception portion configured to receive print medium information of a print medium that is set on the platen; a third reception portion provided at a position on the same side as the second reception portion with respect to the first reception portion, and configured to receive the platen identification information from the platen identification information portion; and a first control portion connected to the second reception portion and the third reception portion, wherein the first control portion performs association processing that associates the platen identification information received by the third reception portion with the print medium information received by the second reception portion. (Gerber teaches multiple reception portions and teaches the identifier may also contain print medium information, par. 43, 57, 69-75, 93, Fig. 2)
With respect to claim 4, Gerber teaches the first reception portion receives the platen identification information that includes platen information relating to the platen, and the processing device further comprises: a second processing portion configured to perform processing in one of the printer and the related device on the basis of the platen information 
With respect to claim 5, Gerber teaches the third reception portion receives the platen identification information that includes platen information relating to the platen, and the first control portion determines whether to perform processing in one of the printer and the related device, on the basis of the print medium information received by the second reception portion and the platen identification information received by the third reception portion. (par. 43, 57, 69-75, 93, Fig. 2)
With respect to claim 6, Gerber teaches the second reception portion receives a print size as the print medium information, the third reception portion receives a platen size as the platen information relating to the platen, and the first control portion performs error processing when the print size is larger than the platen size. (par. 43, 57, 69-75, 93, Fig. 2)
With respect to claim 7, Gerber teaches when the first reception portion receives the platen identification information that is not associated with the print medium information, the first processing portion does not perform the processing in one of the printer and the related device. (par. 43, 57, 69-75, 93, Fig. 2)
With respect to claim 8, Gerber teaches when an error occurs in the processing in one of the printer and the related device, the first processing portion performs error association processing that associates error information with the platen identification information, and when the first reception portion receives the platen identification information associated with the error information, the first processing portion does not perform the processing in one of the printer and the related device. (par. 43, 57, 69-75, 93, Fig. 2)
With respect to claim 9, Gerber teaches when the processing is complete in the printer and the related device, the first processing portion performs deletion processing that deletes the association of the print medium information with respect to the platen identification information. (par. 43, 57, 69-75, 93, Fig. 2)

With respect to claim 11, Gerber teaches a height detection portion (sensor 402, par. 100) configured to detect a height of the platen, wherein the first processing portion performs height association processing that associates the platen identification information with height information that is based on the height detected by the height detection portion. (par. 100-104)
With respect to claim 12, Gerber teaches when the height detected by the height detection portion is not within a predetermined range, the first processing portion does not perform the processing in one of the printer and the related device. (par. 100-104)
With respect to claim 13, Gerber teaches a control portion of the printer performs height adjustment processing that adjusts the height of the platen on the basis of the height detected by the height detection portion. (par. 100-104)
With respect to claim 14, Gerber teaches when the second reception portion receives the print medium information, the first control portion issues a print data creation command to create print data to be used in the printer. (par. 43, 57, 69-75, 93, Fig. 2)
With respect to claim 15, Gerber teaches a control portion of the printer performs print data acquisition processing that acquires the print data on the basis of the platen identification information received by the first reception portion. (par. 43, 57, 69-75, 93, Fig. 2)
With respect to claim 16, Gerber teaches when the print medium information cannot be acquired from the third reception portion, in the association processing, the first control portion associates an input data storage portion with the platen identification information, and a control portion of the printer causes printing to be performed on the basis of the print data stored in the input data storage portion associated with the platen identification information received by the first reception portion. (par. 43, 57, 69-75, 93, Fig. 2)

	With respect to claim 19, although Gerber does not explicitly teach the platen identification information includes height information of the platen, because Gerber is concerned with the automatic adjustment of print tray height, the height information for a platen would be pertinent information and therefore it would be obvious to one having ordinary skill in the art to include this as part of the platen identification information in order to more efficiently conduct the height adjustment process. 

Claim 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gerber in view of Watanabe et al. (US 2006/0159499, hereafter Watanabe)
With respect to claim 18, Gerber teaches al that is claimed, as in the above rejection, except wherein when an error occurs in the processing in one of the printer and the related device, the first processing portion performs error association processing that associates error information with the platen identification information, and when the first reception portion receives the platen identification information associated with the error information, the first 
However, it is well known to modify a process to accommodate errors. For example, Watanabe teaches a processing device wherein when an error occurs in the processing in one of the printer and the related device, the first processing portion performs error association processing that associates error information with other control information. (par. 256)
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify the device of Gerber to include error processing, as taught by Watanabe, in order to maintain proper outputs after an error occurs.  Although Gerber, as modified by Watanabe, does not explicitly teach associating the error information with platen identification information, such that when the first reception portion receives the platen identification information associated with the error information, the first processing portion does not perform the processing in one of the printer and the related device, and a conveyance device conveys the platen, this would have been an obvious result of error processing in the invention of Gerber in order to prevent improper processing.

Response to Arguments
Applicant's arguments filed November 8, 2021 have been fully considered but they are not persuasive.
In response to applicant’s argument that Gerber fails to disclose the details of the second reception portion or the third reception portion, the examiner respectfully disagrees. As previously indicated, Gerber teaches the tray identifier includes “information needed to process the tray and/or the articles of manufacture loaded thereon”. (par. 57) This means that the identifier includes information about the articles of manufacture (print medium information). Additionally, Gerber teaches an embodiment in which a tray contains multiple identifiers, each of which are read by an identifier reader. (par. 70) Therefore, Gerber teaches first, second and .

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jill E Culler whose telephone number is (571)272-2159. The examiner can normally be reached M-F 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Luu can be reached on 571-272-7663. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JILL E CULLER/Primary Examiner, Art Unit 2853